Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-3, 6-8, 11-13, 16-18 and 21-28 renumbered as 1-20 allowed.

3.	The following is a statement of reasons for the indication of allowable subject matter: 

4.	Claims 1, 6, 11 and 16 are indicated allowable because the closest prior art, Huang et al.  (WIPO WO2013038601), fails to anticipate or render obvious the concept of receiving channel state information (CSI) from a base station and then transmitting an encoded information sequence to the  base station , where a number of the padding bits is identified based on a payload of the at least one of the PMI or the CQI corresponding to a rank indicated, in combination with all other limitations in the claim (s) as defined by applicant.
Huang et al.  discloses  using Channel State Information feedback in a base station  containing index information and feeding back CSI to serving base station, but does not identify a number of the padding bits based on a payload of the at least one of the PMI or the CQI corresponding to a rank indicated.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MON CHERI S DAVENPORT whose telephone number is (571)270-1803.  The examiner can normally be reached on M to F 9am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571) 272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/YEMANE MESFIN/Supervisory Patent Examiner, Art Unit 2462